
	
		I
		111th CONGRESS
		2d Session
		H. R. 4594
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2010
			Mr. Delahunt (for
			 himself, Mr. Poe of Texas,
			 Ms. Schakowsky,
			 Ms. Moore of Wisconsin,
			 Ms. DeLauro,
			 Ms. Edwards of Maryland,
			 Ms. Lee of California,
			 Ms. Jackson Lee of Texas,
			 Ms. Woolsey,
			 Ms. Watson,
			 Mr. Hare, Mr. Welch, Mr.
			 Payne, Mr. Ellison,
			 Ms. Slaughter,
			 Mr. Carnahan,
			 Mr. Polis of Colorado,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mrs. Maloney,
			 Mr. Rush, Mr. Grijalva, Mr.
			 Filner, Mr. Moore of
			 Kansas, Mr. Berman,
			 Mr. Maffei, and
			 Ms. McCollum) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To combat international violence against women and
		  girls.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the International Violence Against Women Act of
			 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Statement of policy.
					Sec. 4. Definitions.
					Title I—International prevention of violence against women and
				girls 
					Subtitle A—Official Positions and Institutional
				Changes
					Sec. 101. Office for Global Women’s Issues.
					Sec. 102. Office for Women’s Global Development.
					Subtitle B—Strategy, Policy, and Programs
					Sec. 111. Comprehensive international strategy to reduce and
				prevent violence against women and girls.
					Sec. 112. Assistance to reduce international violence against
				women and girls.
					Sec. 113. Ensuring accountability of the United States’
				response to violence against women and girls internationally.
					Sec. 114. Enhancing United States training of foreign military
				and police forces and judicial officials on preventing and responding to
				violence against women and girls.
					Sec. 115. Addressing violence against women and girls in
				humanitarian relief, peacekeeping, conflict, and post-conflict
				operations.
					Title II—Other Provisions
					Sec. 201. Support for multilateral efforts to end violence
				against women and girls.
					Sec. 202. Funding limitation.
				
			2.FindingsCongress makes the following
			 findings:
			(1)According to the
			 United Nations, approximately 1 out of every 3 women in the world has been
			 beaten, coerced into sex, or otherwise abused in her lifetime. The World Health
			 Organization reports that in some countries, up to 70 percent of women report
			 having been victims of domestic violence at some stage in their lives.
			(2)According to the
			 United Nations, engaging both men and women in all efforts to end violence
			 against women and girls internationally should be a priority. In recognition of
			 this, United Nations Secretary-General Ban Ki-moon launched a multi-year
			 campaign in 2009 to end violence against women and pledge resources to engage
			 male leaders and mobilize men and boys.
			(3)Violence against
			 women dramatically impedes progress in meeting global health goals, including
			 efforts to stem maternal mortality and the spread of HIV/AIDS. Approximately 1
			 in 4 women are abused during pregnancy, which, according to the World Health
			 Organization, has been linked to miscarriage, pre-term labor, low birth weight
			 and fetal distress or death. Women who have experienced violence are also at
			 higher risk for contracting HIV, and women living with HIV may be up to three
			 times more likely to experience violence than HIV-negative women. Fear of
			 violence also prevents women from accessing HIV/AIDS information and receiving
			 treatment and counseling.
			(4)Women’s increased
			 access to economic opportunities is crucial to the prevention of and response
			 to domestic and sexual violence. Both microfinance-based interventions and
			 increased asset control have been shown to reduce levels of intimate partner
			 violence in addition to providing economic independence for survivors.
			(5)Displaced,
			 refugee, and stateless women and girls in humanitarian emergencies, conflict
			 settings, and natural disasters face extreme violence and threats because of
			 power inequities, including being forced to exchange sex for food and
			 humanitarian supplies, and being at increased risk of rape, sexual
			 exploitation, and abuse.
			(6)Rape and sexual
			 assault against women and girls are used to torture, intimidate, and terrorize
			 women and their communities.
			3.Statement of
			 policyIt is the policy of the
			 United States to—
			(1)systematically
			 integrate and coordinate efforts to prevent and respond to violence against
			 women and girls internationally into United States foreign policy and foreign
			 assistance programs, and to expand implementation of effective practices and
			 programs;
			(2)promote women’s
			 political, economic, educational, social, cultural, civil, and human rights and
			 opportunities throughout the world;
			(3)support and build
			 the capacity of indigenous nongovernmental organizations that are working to
			 prevent and respond to violence against women and girls internationally,
			 particularly women’s nongovernmental organizations, and to support and
			 encourage United States organizations working in partnership with such
			 nongovernmental organizations;
			(4)prevent and
			 respond to violence against women and girls internationally through
			 multisectoral methods, working at individual, family, community, local,
			 national, and international levels and incorporating service, prevention,
			 training, and advocacy activities and economic, education, health, legal, and
			 protective intervention services;
			(5)enhance training
			 and other prevention and response to violence against women and girls
			 internationally in humanitarian relief, conflict, and post-conflict
			 settings;
			(6)enhance training
			 by United States personnel of professional foreign military and police forces
			 and judicial officials to include specific and thorough instruction on
			 preventing and responding to violence against women and girls
			 internationally;
			(7)increase
			 communication and cooperation with nongovernmental organizations with
			 demonstrated experience in empowerment of women and combating violence against
			 women and girls internationally, including consulting with such organizations
			 during strategic planning exercises;
			(8)more regularly
			 engage men and boys as community leaders and advocates in ending violence
			 against women and girls;
			(9)ensure private
			 security firms contracted for service in conflict, humanitarian and
			 post-conflict settings appropriately report on and respond to violence against
			 women and girls internationally; and
			(10)continue United
			 States leadership and innovative efforts at the United Nations to address
			 violence against women and girls internationally, particularly through urging
			 the United Nations Secretary-General and United Nations member states to fully
			 implement the provisions of United Nations Security Council Resolutions 1325,
			 1820, and 1888 and other relevant United Nations agreements and
			 initiatives.
			4.DefinitionsIn this Act:
			(1)Eligible
			 countriesThe term eligible countries means
			 countries that are not classified as high-income countries in the most recent
			 edition of the World Development Report for Reconstruction and Development
			 published by the International Bank for Reconstruction and Development.
			(2)Violence against
			 women and girlsThe term violence against women and
			 girls—
				(A)means any act of
			 violence against women or girls that results in, or is likely to result in,
			 physical, sexual, or psychological harm or suffering to women, including
			 threats of such acts, coercion, or arbitrary deprivations of liberty, whether
			 occurring in public or private life; and
				(B)includes—
					(i)physical, sexual,
			 and psychological violence occurring in the family, including battering, sexual
			 abuse of female children in the household, dowry-related violence, marital
			 rape, female genital cutting and mutilation, forced child marriage, and other
			 traditional practices harmful to women and girls, nonspousal violence, and
			 violence related to exploitation;
					(ii)physical, sexual,
			 and psychological violence occurring within the general community, including
			 rape, sexual abuse, sexual harassment and intimidation at work, in educational
			 institutions and elsewhere, trafficking in women and girls, and forced
			 prostitution; and
					(iii)physical,
			 sexual, and psychological violence perpetrated or condoned by the state,
			 wherever it occurs.
					IInternational
			 prevention of violence against women and girls 
			AOfficial Positions
			 and Institutional Changes
				101.Office for
			 Global Women’s Issues
					(a)EstablishmentThe
			 Secretary of State shall establish in the Office of the Secretary of the
			 Department of State an Office for Global Women’s Issues (in this section
			 referred to as the Office). The Office shall be headed by an
			 Ambassador-at-Large for Global Women’s Issues (in this section referred to as
			 the Ambassador-at-Large), who shall be appointed by the
			 President, by and with the advice and consent of the Senate. The
			 Ambassador-at-Large shall report directly to the Secretary and shall have the
			 rank and status of Ambassador-at-Large.
					(b)PurposeIn
			 addition to the duties described in subsection (c) and those duties determined
			 by the Secretary of State, the Office shall coordinate efforts of the United
			 States Government regarding gender integration and empowerment of women in
			 United States foreign policy.
					(c)Duties
						(1)In
			 generalThe Ambassador-at-Large—
							(A)shall coordinate and advise on activities,
			 policies, programs, and funding relating to gender integration and empowerment
			 of women internationally, including those intended to prevent and respond to
			 violence against women, for all bureaus and offices of the Department of State
			 and in the international programs of other United States Government departments
			 and agencies;
							(B)shall actively
			 promote and advance the full integration of gender analysis into the programs,
			 structures, processes, and capacities of all bureaus and offices of the
			 Department of State and in the international programs of other United States
			 Government departments and agencies;
							(C)shall direct, as
			 appropriate, United States Government resources to respond to needs for gender
			 integration and empowerment of women in United States Government foreign
			 policies and international programs, including to prevent and respond to
			 violence against women and girls internationally; and
							(D)may design,
			 support, and implement activities regarding empowerment of women
			 internationally, including for the prevention and response of violence against
			 women and girls internationally.
							(2)Coordinating
			 roleThe Ambassador-at-Large shall coordinate with all relevant
			 United States Government departments and agencies, particularly the United
			 States Agency for International Development, the Millennium Challenge
			 Corporation, and the Office of the Global AIDS Coordinator, on all policies,
			 programs, and funding of such departments and agencies relating to gender
			 integration and empowerment of women, including ending violence against women
			 and girls internationally.
						(3)Diplomatic
			 representationSubject to the direction of the President and the
			 Secretary of State, the Ambassador-at-Large is authorized to represent the
			 United States in matters relevant to the status of women, including violence
			 against women and girls internationally.
						(d)ReportsSubject
			 to the guidance of the Ambassador-at-Large, the heads of all bureaus and
			 offices of the Department of State, as appropriate, shall evaluate and monitor
			 all empowerment of women programs administered by such bureaus and offices and
			 annually submit to the Ambassador-at-Large reports containing an accounting of
			 such programs and their effectiveness.
					(e)Monitoring and
			 evaluation
						(1)In
			 generalThe Office shall seek to coordinate with United States
			 Government departments and agencies and should provide advice and guidance, as
			 necessary, to United States Government departments and agencies engaged in
			 international programs, to monitor and evaluate empowerment of women programs
			 and outcomes and impacts of such programs, including programs such departments
			 and agencies administer for prevention and response to violence against women
			 and girls internationally.
						(2)ReportThe
			 heads of United States Government departments and agencies with international
			 programs described in paragraph (1) shall provide to the Office on an annual
			 basis information on empowerment of women programs and outcomes and impacts of
			 such programs, including for prevention and response to violence against women
			 and girls internationally, in order to contribute to the development and
			 implementation of the comprehensive strategy required under section 111.
						(f)Authorization of
			 appropriationsThere is authorized to be appropriated $10,000,000
			 for each of fiscal years 2011 through 2015, under the heading Diplomatic
			 and Consular Programs, to carry out activities under this section.
			 Funds appropriated pursuant to this subsection are in addition to amounts
			 otherwise available for such purposes.
					102.Office for
			 Women’s Global Development
					(a)Establishment
						(1)In
			 generalThere is established an Office for Women’s Global
			 Development (in this section referred to as the Office) in the
			 United States Agency for International Development (in this section referred to
			 as USAID).
						(2)DirectorThe
			 Office shall be headed by the Director of Women’s Global Development (in this
			 section referred to as the Director), who shall be appointed by
			 the President, by and with the advice and consent of the Senate, from among
			 individuals who are highly qualified in matters relating to international
			 development and gender integration. The appointment of the Director shall be in
			 addition to the appointment of officers otherwise provided for in section 624
			 of the Foreign Assistance Act of 1961 (22 U.S.C. 2384). The Director shall
			 report directly to the Administrator of USAID and shall have the rank and
			 status of Assistant Administrator.
						(b)PurposeThe
			 Office shall coordinate and guide all efforts of USAID to integrate gender in
			 all policies, programs, and activities of United States foreign assistance and
			 is intended to replace the Office of Women in Development in USAID in existence
			 on the date of the enactment of this Act.
					(c)DutiesThe
			 Director shall—
						(1)coordinate and
			 consult with the Ambassador-at-Large for Global Women’s Issues and USAID
			 mission directors;
						(2)provide high-level
			 guidance to USAID missions, offices, and bureaus on gender integration, design,
			 strategy, and programming, including for the prevention and response to
			 violence against women and girls internationally;
						(3)keep the
			 Administrator of USAID informed of policy guidance provided by the
			 Ambassador-at-Large for Global Women’s Issues under section 101, including for
			 prevention and response to violence against women and girls internationally;
			 and
						(4)oversee
			 agency-wide monitoring and evaluation on gender integration activities and
			 strategies, including prevention and response to violence against women and
			 girls internationally.
						(d)Reports
						(1)In
			 generalSubject to the guidance of the Director and the
			 Administrator of USAID, the heads of relevant USAID missions, offices, and
			 bureaus shall annually submit to the Director reports containing data and
			 findings on the impact of gender integration activities and strategies of such
			 missions, offices, and bureaus, including with respect to prevention and
			 response to violence against women and girls internationally.
						(2)Types of
			 dataReports required under paragraph (1) should include data
			 with respect to relevant contractors, subcontractors, grantees, and
			 sub-grantees receiving funds made available under this Act, including amounts
			 of awards.
						(3)Submission to
			 congressReports required under paragraph (1) shall be made
			 available to the Congress upon request. Such reports shall be submitted in
			 unclassified form, but may contain a classified annex if necessary.
						(e)Congressional
			 briefingsBeginning not later than 1 year after the date of the
			 enactment of this Act, and semi-annually thereafter, the Director or
			 Administrator of USAID, as appropriate, should brief Congress on the
			 integration of gender considerations and prevention and response to violence
			 against women and girls internationally in USAID strategies, programming, and
			 associated outcomes and impacts, using data collected under subsection
			 (d).
					(f)Authorization of
			 appropriationsThere is authorized to be appropriated $15,000,000
			 for each of fiscal years 2011 through 2015 to carry out activities under this
			 section. Amounts authorized to be appropriated pursuant to this subsection are
			 in addition to amounts otherwise available for such purposes.
					BStrategy, Policy,
			 and Programs
				111.Comprehensive
			 international strategy to reduce and prevent violence against women and
			 girls
					(a)Development and
			 implementation of strategyNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of State and the Administrator of the
			 United States Agency for International Development, under the direction of the
			 President and with the assistance of the Ambassador-at-Large of the Office for
			 Global Women’s Issues and the Director of the Office for Women’s Global
			 Development—
						(1)shall develop and
			 commence implementation of a comprehensive, 5-year international strategy to
			 prevent and respond to violence against women and girls internationally;
			 and
						(2)shall make such
			 strategy available to the public and submit it to the Committee on Foreign
			 Relations of the Senate and the Committee on Foreign Affairs of the House of
			 Representatives.
						(b)CoordinationIn
			 developing the strategy under subsection (a), the Secretary of State, with the
			 assistance of the Ambassador-at-Large and the Director, shall coordinate and
			 consult with—
						(1)United States
			 Government departments and agencies administering international programs and
			 departments and agencies with expertise in preventing and responding to
			 violence against women and girls internationally, including the Department of
			 Justice, the Department of Health and Human Services, and the Office of the
			 Global AIDS Coordinator; and
						(2)representatives of
			 civil society with demonstrated experience combating violence against women and
			 girls internationally or promoting women’s health or women’s development
			 internationally, including nongovernmental organizations, academics, and other
			 experts.
						(c)ContentThe
			 strategy developed under subsection (a) shall—
						(1)identify between 5
			 and 20 eligible countries that have severe levels of violence against women and
			 girls and such identified countries should, when possible, be geographically,
			 ethnically, and culturally diverse from one another, may have internally
			 displaced persons and refugee populations, and should have the government or
			 nongovernment organizational capacity to manage and implement activities for
			 the prevention and response of violence against women and girls
			 internationally;
						(2)identify how and
			 to what extent the violence against women and girls in each country is
			 negatively affecting the achievement of United States development and security
			 goals in such country, including for human rights, poverty reduction, political
			 stability, health for women and girls, and economic development;
						(3)detail the
			 potential capacity of each country to address and respond to violence against
			 women and girls;
						(4)identify the
			 United States Government departments and agencies involved in the execution of
			 the relevant program activities for each country;
						(5)create a
			 comprehensive and holistic strategy that includes at least two or more of the
			 sectoral activities listed in subsection (d) for each country plan and describe
			 how the selected programs will prevent and respond to the problem of violence
			 against women and girls, incorporating security and development goals listed in
			 paragraph (2);
						(6)include, as
			 appropriate, strategies designed to accommodate the needs of stateless,
			 internally displaced, refugee, or religious or ethnic minority women and
			 girls;
						(7)include capacity
			 building and technical assistance for community-based women’s nongovernmental
			 organizations and community-based organizations with demonstrated expertise in
			 empowerment of women, including combating violence against women and girls
			 internationally;
						(8)include potential
			 coordination with existing programs, initiatives, and groups with demonstrated
			 expertise on preventing and responding to violence against women and girls
			 internationally or in empowerment of women, particularly coordinating with
			 women’s organizations and community-based groups;
						(9)describe the
			 monitoring and evaluation mechanisms established for each country and how they
			 will be used to assess overall progress in preventing and responding to
			 violence against women and girls internationally;
						(10)integrate gender
			 analysis into the strategy for each country to ensure that women’s, girls’,
			 men’s, and boys’ roles are appropriately addressed; and
						(11)identify
			 resources needed to implement programs, taking into account activities and
			 funding provided by other entities, and coordinate with programs and activities
			 of other multilateral entities.
						(d)Program
			 activities supportedAssistance provided under this section shall
			 be used to carry out, in each of the countries identified in the strategy
			 required pursuant to subsection (a), a multi-sectoral strategy to prevent and
			 respond to violence against women and girls internationally, including
			 activities in 2 or more of the following sectors:
						(1)Supporting health
			 programs and survivor services, including—
							(A)integrating a
			 systems-wide approach to safely preventing and responding to violence against
			 women and girls into existing United States Government-funded health programs
			 serving women and children, including HIV/AIDS prevention, care, and
			 treatment;
							(B)funding supportive
			 services and advocacy for survivors of violence, including psychological
			 support and economic empowerment where victims identify the need for these
			 services;
							(C)improving
			 coordination in countries between the health and justice sectors so
			 perpetrators can be held accountable for their violence and women who choose to
			 can prosecute their abuser; and
							(D)working with
			 ministries of health and other national-level agencies and local
			 community-based organizations to support integration of violence against women
			 programming into country-level plans of action, strategies, and operational
			 plans.
							(2)Increasing civil
			 and criminal legal and judicial protections, including—
							(A)promoting broader
			 legal protection against all forms of violence against women and girls that
			 prioritize victim safety and confidentiality and that create accountability for
			 perpetrators;
							(B)providing training
			 and technical assistance to police, prosecutors, forensic physicians, lawyers,
			 corrections officers, judges, and judicial officials, and where appropriate, to
			 nonlawyer advocates and traditional community authorities on violence against
			 women and girls, the rights of victims, appropriate responses, and improving
			 coordination between such officials and relevant authorities;
							(C)enhancing the
			 capacity of the justice system, including for recordkeeping, evidence and data
			 collection, and expeditious investigations; and
							(D)helping women and
			 girls who are victims of violence gain access to the justice system and
			 supporting such women and girls throughout the legal process;
							(3)Encouraging change
			 in public attitudes through communication and organizing efforts that—
							(A)engage men and
			 boys, including faith and traditional leaders, as leaders and advocates in
			 ending violence against women and girls and the social norms that perpetuate
			 it;
							(B)support women
			 survivors of violence to educate their communities on the impacts of
			 violence;
							(C)support community
			 efforts to change attitudes about the acceptability of violence against women
			 and girls, including harmful traditional practices, such as child marriage,
			 female genital cutting and mutilation, and so-called honor
			 killings; and
							(D)support mass media social change
			 campaigns.
							(4)Promoting access
			 to economic opportunity projects, including—
							(A)supporting the
			 establishment and development of women-owned businesses (micro-, small-, and
			 medium-sized enterprises) through access to financial and nonfinancial
			 services;
							(B)supporting
			 programs to help increase property rights, social security, and home ownership
			 and land tenure security for women;
							(C)increasing women
			 and girls’ access to education, literacy, and numeracy programs, leadership
			 development, and job skills training;
							(D)addressing
			 violence against women and girls in the workplace; and
							(E)promoting legal
			 literacy, including among men, women, faith and traditional leaders, about
			 women’s economic, property and financial rights.
							(5)Improving
			 educational opportunities for women and girls, including—
							(A)promoting efforts
			 at the national level to establish and enforce comprehensive legislation and
			 policies against school-related violence against women and girls, including
			 violence at and on the way to and from school;
							(B)programs for girls
			 and boys, with school and community participation, on the unacceptability of
			 violence against women and girls, including counseling for affected students;
			 and
							(C)providing training
			 for all teachers and school administrators on school-related violence,
			 particularly against women and girls, including to improve reporting, referral,
			 and implementation of codes of conduct and a system for addressing violations
			 of such codes of conduct.
							112.Assistance to
			 reduce international violence against women and girls
					(a)Coordinating
			 existing aid programsThe
			 Ambassador-at-Large of the Office for Global Women’s Issues and the Director of
			 the Office for Women’s Global Development shall seek to coordinate efforts and
			 measures to prevent and respond to violence against women and girls
			 internationally into existing programs, contracts, grants, agreements, and
			 foreign assistance under the Foreign Assistance Act of 1961 and other Acts
			 authorizing foreign assistance, as applicable.
					(b)AuthorityTo implement and execute the comprehensive
			 international strategy developed pursuant to section 111, the Secretary of
			 State or the Administrator of the United States Agency for International
			 Development (in this section referred to as USAID), in
			 consultation with the Ambassador-at-Large or the Director, is authorized to
			 provide assistance to nongovernmental organizations, multilateral institutions,
			 and foreign countries for program activities described in section
			 111(d).
					(c)Allocate new
			 fundingThe Secretary of State, in coordination with the
			 Administrator of USAID, based on guidance from the Ambassador-at-Large, is
			 authorized to allocate funds to implement and execute the comprehensive
			 international strategy developed pursuant to section 111.
					(d)Use of
			 funds
						(1)In
			 generalAny funds made available under this section to
			 nongovernmental organizations should be designated to organizations that have
			 demonstrated experience regarding violence against women and girls
			 internationally or in the empowerment of women, or that are in partnership with
			 such organizations and that have demonstrated capabilities or expertise in a
			 particular program activity described in section 111(d).
						(2)Congressional
			 briefingsThe Secretary of State and the Administrator of USAID
			 shall brief Congress upon request, on the transparent mechanisms used to ensure
			 that funds made available under this section through nongovernmental
			 organizations are awarded to entities with demonstrated experience with
			 violence against women and girls internationally, or are in partnership with
			 such organizations, and have demonstrated capabilities in a particular program
			 activity described in section 111(d).
						(e)Grants to
			 women’s nongovernmental organizations and community-Based
			 organizations
						(1)In
			 generalThe Secretary of State or the USAID Administrator, in
			 consultation with the Ambassador or the Director, may award funds to
			 community-based women’s nongovernmental organizations and community-based
			 organizations in recipient countries to carry out the purposes of this
			 section.
						(2)Minimum funding
			 requirementTo the extent possible, at least 10 percent of funds
			 awarded to an eligible country under this section should be awarded to
			 community-based women’s nongovernmental organizations and community-based
			 organizations. In any country in which capacity is determined to be too limited
			 to meet the 10 percent requirement, a plan should be provided for how
			 recipients will work with local nongovernmental organizations to increase their
			 capacity.
						(f)Award
			 processFunds awarded under this section shall be provided
			 through an open, competitive, and transparent process where possible.
					(g)ConditionsEntities
			 receiving funds awarded through the grant program established under this
			 section—
						(1)shall allocate a
			 reasonable amount of funds for the collection of data and the evaluation of
			 program effectiveness;
						(2)shall be
			 responsible for developing and reporting on outcomes and impacts related to
			 preventing and responding to violence against women and girls
			 internationally;
						(3)should gather
			 input from women’s nongovernmental organizations or community-based
			 organizations in recipient countries, including organizations with expertise in
			 working with men and boys to prevent violence; and
						(4)shall consider the
			 safety of women and girls as a primary concern in deciding how to design,
			 implement, monitor, and evaluate programs.
						(h)Authorization of
			 appropriations
						(1)In
			 generalThere is authorized to be appropriated to the President
			 $175,000,000 for each of the fiscal years 2011 through 2015 to carry out this
			 section and section 111.
						(2)Availability of
			 fundsAmounts authorized to be appropriated pursuant to paragraph
			 (1) shall remain available until expended.
						(3)NonsupplantationAmounts
			 authorized to be appropriated pursuant to paragraph (1) are in addition to
			 amounts otherwise made available for such purposes.
						113.Ensuring
			 accountability of the United States’ response to violence against women and
			 girls internationally
					(a)Briefing
						(1)In
			 generalNot later than 2 years after the submission of the
			 comprehensive international strategy developed under section 111, and every
			 other year thereafter, the Secretary of State, assisted by the Administrator of
			 the United States Agency for International Development (in this section
			 referred to as USAID) and the Ambassador-at-Large of the Office
			 for Global Women’s Issues, shall brief Congress on implementation of the
			 strategy and the progress being made to prevent and address violence against
			 women and girls.
						(2)ContentThe
			 briefing required under paragraph (1) should include the following:
							(A)A description of
			 successful efforts by affected country governments and nongovernmental
			 organizations, the United States, and bilateral and multilateral donors in
			 prevention and response to violence against women and girls
			 internationally.
							(B)Recommendations
			 related to best practices, effective strategies, and suggested improvements to
			 enhance the impact of prevention and response to violence against women and
			 girls internationally.
							(C)Impact of
			 activities funded by the strategy in preventing and reducing violence against
			 women and girls internationally.
							(b)AmendmentsSection
			 116(d) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d)) is
			 amended—
						(1)in paragraph (10),
			 by striking ; and and inserting a semicolon;
						(2)in paragraph
			 (11)(C), by striking the period at the end and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(12)wherever
				applicable, the nature and extent of violence against women and girls, as
				defined in section 4 of the International Violence Against Women Act of
				2010.
								.
						(c)TransparencyThe
			 Secretary of State shall provide to Congress the information made available
			 under sections 101(d) and 102(d), including outcomes and impacts related to
			 prevention and response to violence against women and girls internationally
			 submitted by contractors, subcontractors, grantees and subgrantees, except if
			 such disclosure would inhibit the security or effectiveness of such
			 entities.
					(d)Research and
			 data collectionThe Ambassador-at-Large of the Office for Global
			 Women’s Issues, assisted by the Administrator of USAID and the heads of
			 relevant bureaus and offices of the Department of State and in consultation
			 with the Secretary of Health and Human Services and the Attorney General, shall
			 work to improve the quality and coordination of existing data collection and
			 evaluations of current violence against women and girls internationally
			 programs and fund original research or analysis of effective interventions to
			 prevent or respond to violence against women and girls internationally.
					(e)Use of
			 fundsFunds made available in this section may be used for the
			 following purposes:
						(1)To collect and
			 analyze new or existing data on the scope and extent of all forms of violence
			 against women and girls internationally, including under-documented forms of
			 violence and violence against marginalized groups.
						(2)To conduct
			 research on effective interventions to respond to violence against women and
			 girls internationally, including efforts to scale up effective
			 programming.
						(3)To support
			 systemic data collection using internationally comparable indicators, norms,
			 and methodologies for measuring the scope, prevalence, and incidence of
			 violence against women and girls internationally by—
							(A)governments of
			 foreign countries; and
							(B)federally funded
			 development assistance and health assistance.
							(f)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary of State $20,000,000 for each of the fiscal years 2011 through 2015
			 to carry out the activities under this section.
					114.Enhancing
			 United States training of foreign military and police forces and judicial
			 officials on preventing and responding to violence against women and
			 girls
					(a)PurposeThe
			 purpose of this section is to ensure that United States programs to train
			 foreign military and police forces and judicial officials include instruction
			 on preventing and responding to violence against women and girls.
					(b)AuthorizationUnder
			 the direction of the President, the Secretary of State is authorized to provide
			 guidance to the Secretary of Defense concerning, where appropriate—
						(1)incorporating
			 training, prevention, and response to violence against women and girls into the
			 basic training curricula of foreign military and police forces and judicial
			 officials;
						(2)ensuring that
			 United States assistance to units involved in regional or multilateral
			 peacekeeping operations includes training on preventing and responding to
			 violence against women and girls internationally; and
						(3)including an
			 assessment of such activities in the briefing developed under section
			 113(a).
						(c)Authorization of
			 appropriationsThere is authorized to be appropriated such sums
			 as may be necessary for each of the fiscal years 2011 through 2015 to carry out
			 the activities under this section.
					115.Addressing
			 violence against women and girls in humanitarian relief, peacekeeping,
			 conflict, and post-conflict operations
					(a)DefinitionsIn
			 this section, the term Inter-Agency Standing Committee means the
			 committee established in response to United Nations General Assembly Resolution
			 46/182 (1991).
					(b)Activities of
			 the department of state and the united states agency for international
			 developmentUnder the direction of the Secretary of State, the
			 Ambassador-at-Large of the Office for Global Women’s Issues is authorized to
			 provide guidance to the Administrator of the United States Agency for
			 International Development and the Assistant Secretary of State for the Bureau
			 of Population, Refugees, and Migration, who shall take account of the
			 Ambassador’s guidance to the extent practicable and shall—
						(1)provide assistance
			 to programs of international organizations, international and local
			 nongovernmental organizations, and governments where appropriate that prevent
			 and respond to violence against women and girls in humanitarian relief,
			 conflict and post-conflict settings and that adhere to the Inter-Agency
			 Standing Committee’s Guidelines for Gender-Based Violence Interventions in
			 Humanitarian Settings, and should include—
							(A)building the
			 capacity of humanitarian organizations and government authorities where
			 appropriate to address the special protection needs of women and
			 children;
							(B)supporting efforts
			 to provide immediate assistance to survivors of violence and reintegrate such
			 individuals through education, psychosocial assistance, trauma counseling,
			 family and community reinsertion and reunification, medical assistance and
			 economic opportunity programs; and
							(C)providing legal
			 services for women and girls who are victims of violence;
							(2)ensure that
			 activities to prevent and respond to violence against women and girls
			 internationally are incorporated into any multilateral or bilateral
			 Disarmament, Demobilization, Rehabilitation and Reintegration efforts
			 by—
							(A)providing
			 protection and suitable separate facilities for women and girls formerly
			 involved in, or associated with, fighting forces in demobilization and transit
			 centers;
							(B)ensuring equitable
			 reintegration activities and opportunities to such women and girls, including
			 access to schooling, vocational training, employment, and childcare;
							(C)providing
			 essential medical care and psychosocial support for such women and girls who
			 are victims of violence; and
							(D)incorporating
			 prevention and response to violence against women and girls into programs for
			 former combatants;
							(3)designate and
			 deploy, as appropriate, specialists in violence against women and girls as an
			 integral part of the United States Agency for International Development’s
			 Disaster Assistance Response Teams to ensure the integration of prevention and
			 response to violence against women and girls internationally in strategies and
			 programming; and
						(4)create a mechanism
			 to ensure that all grantees deployed in humanitarian relief, conflict, and
			 post-conflict operations—
							(A)comply with the
			 Inter-Agency Standing Committee’s Six Core Principles Relating to Sexual
			 Exploitation and Abuse;
							(B)train all
			 humanitarian workers in preventing and responding to violence against women and
			 girls, including in the use of mechanisms to report violence against women and
			 girls;
							(C)conduct
			 appropriate public outreach to make known to the host community the mechanisms
			 to report violence against women and girls; and
							(D)promptly and
			 appropriately respond to reports of violence against women and girls and treat
			 survivors in accordance with best practices regarding confidentiality.
							(c)Authorization of
			 appropriations
						(1)In
			 generalThere is authorized to be appropriated to the Department
			 of State and the United States Agency for International Development $40,000,000
			 for each of the fiscal years 2011 through 2015 for programs described in
			 subsection (b)(2) that prevent and respond to violence against women and girls
			 in humanitarian relief, conflict, and post-conflict operations, in addition to
			 amounts otherwise available for such purposes.
						(2)Funding not at
			 expense of other humanitarian programsAny amounts appropriated
			 pursuant to paragraph (1) may not be provided at the expense of other
			 humanitarian programs.
						(d)Activities of
			 the department of stateNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of State, acting through the
			 Ambassador-at-Large of the Office for Global Women’s Issues, should brief
			 Congress on activities and efforts to—
						(1)achieve the
			 activities outlined in subsection (b); and
						(2)require all
			 private military contracting firms hired by the Department of State to conduct
			 activities in humanitarian relief, conflict, and post-conflict settings
			 to—
							(A)demonstrate a
			 commitment to expanding the number and roles of women in such
			 activities;
							(B)train all
			 contractors who will be deployed in preventing and responding to violence
			 against women and girls internationally; and
							(C)establish
			 mechanisms to report on and promptly respond to violence against women and
			 girls internationally, and conduct appropriate public outreach to make these
			 mechanisms known to the host community.
							(e)Coordination of
			 U.S. government agency efforts
						(1)In
			 generalUnder the direction of the President, the Secretary of
			 State is authorized to provide guidance on preventing and responding to
			 violence against women and girls to the Secretary of Defense when United States
			 military personnel, military contractors, and military observers are to be
			 deployed in humanitarian relief, conflict, and post-conflict settings.
						(2)Department of
			 defense activitiesThe Secretary of Defense and the Secretary of
			 State are authorized to jointly—
							(A)provide training
			 in prevention and response to violence against women and girls internationally
			 to United States military forces;
							(B)establish
			 mechanisms for reporting incidences of violence against civilian women and
			 girls committed by United States military forces; and
							(C)establish
			 appropriate public outreach efforts to notify the civilian population of the
			 mechanisms for reporting incidences of violence against women and girls
			 committed by such forces.
							(f)Enhancing U.S.
			 leadership and advocacy in the united nations
						(1)In
			 generalThe Secretary of State, in consultation with the
			 Administrator of the United States Agency for International Development, the
			 Ambassador-at-Large of the Office for Global Women’s Issues, the United States
			 Representative to the United Nations, and the Assistant Secretaries for
			 International Organization Affairs and Population, Refugees and Migration,
			 should make available United States financial, material, human, and other
			 resources to assist United Nations efforts to—
							(A)develop and
			 implement appropriate training programs in prevention and response to violence
			 against women and girls internationally for peacekeeping and humanitarian
			 personnel;
							(B)meet staffing
			 goals for women military and police peacekeepers, including all-women teams and
			 units, and enhance the deployment of civilian women at all levels to serve in
			 peacekeeping missions, including through innovative staffing formulas;
							(C)improve protection
			 mechanisms in and around United Nations managed refugee and internally
			 displaced persons camps;
							(D)strengthen efforts
			 to implement a zero tolerance policy for sexual exploitation and abuse in
			 United Nations peacekeeping and humanitarian operations;
							(E)support troop and
			 police contributing countries in taking appropriate actions to prevent violence
			 and abuse, including by providing materials for pre-deployment and in-theater
			 awareness training, and other action to promote full accountability in cases of
			 abusive conduct involving the personnel of such countries;
							(F)continue to expand
			 appropriate mechanisms to permit individuals to safely bring allegations of
			 violence against women and girls internationally to the attention of United
			 Nations peacekeeping commanders and heads of humanitarian missions; and
							(G)ensure the United
			 Nations Office of Internal Oversight has the capacity to investigate all
			 credible allegations in a timely and efficient manner while protecting the
			 whistleblower.
							(2)ReportNot
			 later than 18 months after the date of the enactment of this Act, the Assistant
			 Secretary of State for International Organization Affairs and the United States
			 Representative to the United Nations, in consultation with the
			 Ambassador-at-Large of the Office for Global Women’s Issues, shall submit to
			 Congress a report on United States efforts to support the implementation of
			 United Nations Security Council Resolutions 1325, 1820, and 1888.
						(g)Emergency
			 measures for critical outbreaks of violence during conflict or post-Conflict
			 operations
						(1)Emergency
			 response to critical outbreaksThe Secretary of State, in
			 consultation with the Ambassador-at-Large of the Office for Global Women’s
			 Issues, should identify and take emergency measures to respond to critical
			 outbreaks of violence against women and girls in situations of armed
			 conflict.
						(2)DeterminationViolence
			 against women and girls shall be determined to be a critical
			 outbreak if a United States Government report, allied government
			 information, or credible nongovernmental or media accounts depict a widespread
			 pattern of violence against women or girls, particularly rape and other forms
			 of sexual abuse, that is escalating in the number of victims or brutality of
			 attacks and that takes place in an environment of relative impunity.
						(3)Emergency
			 measuresThe Secretary of State should inform Congress
			 immediately upon the identification of a critical outbreak of violence against
			 women and girls and should, in consultation with the Ambassador-at-Large of the
			 Office for Global Women’s Issues, identify emergency measures to respond to the
			 outbreak identified under paragraph (1) within 90 days and brief Congress, upon
			 request, on those measures.
						(4)ConsultationIn
			 developing emergency measures under paragraph (1), the Secretary of State, with
			 the assistance of the Ambassador-at-Large of the Office for Global Women’s
			 Issues, shall consult with the heads of all relevant United States Government
			 departments and agencies, as necessary, including the National Security
			 Advisor, as well as international and nongovernmental organizations working in
			 prevention and response to violence against women and girls
			 internationally.
						(h)Authorization of
			 appropriationsIn addition to amounts authorized to be
			 appropriated under subsection (c), there is authorized to be appropriated such
			 sums as may be necessary for emergency measures, including the expansion of
			 reporting mechanisms and programs, for each critical outbreak of violence
			 identified under this section.
					IIOther
			 Provisions
			201.Support for
			 multilateral efforts to end violence against women and girlsThere is authorized to be appropriated to
			 the International Organizations and Programs Account $10,000,000 for each of
			 fiscal years 2011 through 2015 to support the United Nations Development Fund
			 for Women Trust Fund in Support of Actions to Eliminate Violence Against
			 Women.
			202.Funding
			 limitationAssistance made
			 available under this Act may be made available notwithstanding any other
			 provision of law that restricts assistance to foreign countries, except for
			 provisions of law that limit assistance to organizations that support or
			 participate in a program of coercive abortion or involuntary sterilization,
			 including section 7079 of the Omnibus Appropriations Act, 2009 (Public Law
			 111–8; 123 Stat. 909).
			
